 1

 2

 3

 4

 5
                              UNITED STATES DISTRICT COURT
 6
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8      ASHLEY M. FLINT,                                CASE NO. C18-1359 RSM

 9                           Plaintiff,                 ORDER GRANTING STIPULATED
                                                        MOTION TO AMEND COMPLAINT
10             v.

11      UNITED STATES OF AMERICA,

12                           Defendant.

13         This matter comes before the Court on the Parties’ stipulated Motion to Amend
14 Complaint. Dkt. #8. The Court finds good cause exists and the Complaint can be amended as

15 set forth in the proposed amended complaint. See Dkt. #8-1. Having reviewed the relevant

16 briefing and the remainder of the record, the Court hereby finds and ORDERS that the Parties’

17 Motion is GRANTED.

18

19 DATED this 28th day of December, 2018.

20

21

22
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
23

24

     ORDER GRANTING STIPULATED MOTION TO AMEND COMPLAINT - 1
